DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after September 04, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 7 are pending. Claims 2-6 and 8-12 are cancelled.


Priority
This application is a 371 of PCT/IB2019/051613, filed 02/28/2019, and claims foreign priority to ITALIAN REPUBLIC IT102018000003284, filed 03/05/2018.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 09/04/2020 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.

Specification
The abstract of the disclosure is objected to because it contains information other than just the abstract. More specifically, the page provided appears to be an ISR published WIPO document. Correction is required.  See 37 CFR 1.72(b).

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the following:
“THF residue percentage within the range of 0.05 – 0.4 mols per mole of venetoclax” 
THF residue and the mol:mol percentage range to venetoclax are not disclosed within the specification and therefore constitutes new matter. This is a new matter rejection.
Claim 7 does not overcome the rejection of claim 1 to which it is dependent upon and therefore is also rejected for the same reason.


Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "The crystalline form α of venetoclax" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 does not overcome the rejection of claim 1 to which it is dependent upon and therefore is also rejected for the same reason.






Closest Prior Art
The closest prior art found is Catron et al. (US-8722657-B2).
Catron et al. disclose the following:
“Compound 1 free base solid was suspended in tetrahydrofuran (THF) at ambient temperatures to reach its solubility. After equilibrating, the solids were isolated at ambient temperature.” (page 27, col. 19, Example 17)
Where compound 1 is 4-(4-{[2-(4-chlorophenyl)-4,4-dimethylcyclohex-1-en-1-yl]methyl}piperazin-1-yl)-N-({3-nitro-4-[(tetrahydro-2H-pyran-4-ylmethyl)amino]phenyl}sulfonyl)-2-(1H-pyrrolo[2,3-b]pyridin-5-yloxy)benzamide (venetoclax) and the resulting solids are a crystalline form of venetoclax with the following XRPD pattern and peaks:

    PNG
    media_image1.png
    347
    449
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    386
    469
    media_image2.png
    Greyscale

While the resulting peaks and XRPD pattern do not fully anticipate the XRPD peaks recited in claim 1 or the provided XRPD pattern of Applicant’s recited crystalline form α (FIG. 3), Catron et al. disclose a process for preparation in which venetoclax is dissolved in THF, isolated from THF, and forms a crystalline solid; this disclosure anticipates the process recited in claim 7. Additionally, while Catron et al. disclose XRPD data for their disclosed crystalline solid, no data is provided regarding IR spectrum absorption peaks or DSC endothermic peak.


Conclusion
Claims 1 and 7 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC TRAN whose telephone number is (571)272-7854. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571)272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC TRAN/           Examiner, Art Unit 1629                                                                                                                                                                                             



/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629